United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 27, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-60056
                           Summary Calendar



ALICIA COBAN DIXON-BUSH; TANISHA NICOLE DIXON-BUSH,

                                               Petitioners,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                               Respondent.

                       --------------------
               Petition for Review of a Decision of
                 the Board of Immigration Appeals
                        BIA No. A98 120 110
                        BIA No. A98 120 111
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Alicia Coban Dixon-Bush and her minor daughter Tanisha

Nicole Dixon-Bush (hereinafter referred to as the petitioners)

have filed a petition for review of a final order of the Board of

Immigration Appeals (BIA) affirming the denial of their motion to

reopen their removal proceeding as untimely.   The petitioners

were ordered removed in absentia when they failed to appear at

the immigration hearing.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60056
                                -2-

     As an initial matter, because the petitioners did not file a

petition for review from the BIA’s order denying their motion to

reconsider, we lack jurisdiction to address that denial.     See

Stone v. INS, 514 U.S. 386, 394 (1995).

     The decision to reopen proceedings is a discretionary

decision, and this court applies a highly deferential abuse-of-

discretion standard when reviewing the BIA’s denial of a motion

to reopen.   Lara v. Trominski, 216 F.3d 487, 496 (5th Cir. 2000).

An in absentia order of removal may be rescinded upon a motion to

reopen filed within 180 days after the date of the order of

removal, if the alien demonstrates that the failure to appear was

because of exceptional circumstances.     8 U.S.C. § 1229a(b)(5)(C).

     Petitioners argue that former counsel’s ineffective

assistance entitles them to tolling of the period for filing

their motion to reopen.   Even if we assume without deciding that

such tolling is available to the petitioners, they still have not

shown that they are entitled to it.   The record does not show

that the petitioner filed an appropriate complaint in relation to

counsel’s alleged deficiencies as required by In re Lozada, 19 I.

& N. Dec. 637, 639 (BIA 1988).   As the petitioners failed to

comply with the Lozada requirement of filing a complaint against

counsel, this court should reject their equitable-tolling

argument on this basis.   See Lara, 216 F.3d at 496.    Thus, in the

absence of tolling, the motion to reopen, filed more than 180

days after the entry of the absentia removal order, was untimely.
                           No. 06-60056
                                -3-

Accordingly, the BIA did not abuse its discretion in denying the

motion.   See Lara, 216 F.3d at 496.   The petitioners’ petition

for review is DENIED.